Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with HEMANT KESKAR on 4/26/2021.
Cancel claim 16
The application has been amended as follows: 
Amend claim 1 as follows:
A method for cleaning a substrate comprising:
supplying a vapor to a processing chamber to grow a polymer film on the substrate in the processing chamber using initiated chemical vapor deposition (iCVD);
optionally an additive to the processing chamber while supplying the vapor; 
adding a solution to the polymer film on the substrate to create a viscoelastic fluid on the substrate; and
removing the viscoelastic fluid to remove particle contaminants from the substrate.
Amend claim 10 as follows:
The method of claim 1, further comprising supplying optionally the additive to the processing chamber after supplying the vapor.
Amend claim 11 as follows:
The method of claim 1, wherein optionally the additive at least partially hydrate the polymer film.
Amend claim 13 to depend on claim 1:
The method of claim 1
Amend claim 19 as follows:
A method for cleaning a substrate comprising:
supplying a vapor including at least one monomer and an initiator to a processing chamber including the substrate;
using a source of energy to trigger a reaction in the vapor and to cause a polymer film to be deposited on the substrate in the processing chamber using initiated chemical vapor deposition (iCVD), 

supplying a water vapor to the processing chamber while supplying the vapor; and
adding a solution to the polymer film on the substrate to create a viscoelastic fluid on the substrate.
Amend claim 22 line 3 to change “growing” to “depositing”:
while depositing the polymer film
Amend claim 23 as follows:
The method of claim 19, further comprising, prior to adding the solution, supplying modify the polymer film.
Add a new claim 25 as follows:
The method of claim 19, wherein the source of energy includes a heat source.

Allowable Subject Matter
Claims 1-15 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the subject matter of claims 1 and 19, the independent claims. The most relevant prior art references are KHOLODENKO and GLEASON. KHOLODENKO teaches mixing a solution (e.g., water) with a polymer to create a viscoelastic fluid (which can be a gel, para. 0033-37, 0046), supplying the viscoelastic fluid onto a substrate, and then removing the viscoelastic fluid to remove particle contaminants from the substrate (para. 0012, 0040-41). GLEASON teaches supplying a vapor to a processing chamber to grow a polymer film on a substrate in the processing chamber using initiated chemical vapor deposition or “iCVD” (para. 0003-04, 0009, claim 1)—iCVD is a specific form of vapor deposition polymerization that introduces monomer(s) and an initiator into the CVD reactor and uses hot filament wires to thermally decompose the initiator (para. 0003-04)—followed by adding liquid water to the polymer film to create a gel (abstract; para. 0009). But the prior art does not teach or suggest fairly the specific combination of steps and compositions recited in the claims, such as supplying a water vapor to the processing chamber while supplying the vapor (e.g., monomer and initiator) in the iCVD process, followed by adding a solution to the polymer film to create the viscoelastic fluid on the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714